UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORTPURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) November 10, 2015 RADIANT LOGISTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-35392 04-3625550 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 114th Avenue, S.E., Third Floor, Bellevue, WA 98004 (Address of Principal Executive Offices) (Zip Code) (425) 943-4599 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At the annual meeting of stockholders of Radiant Logistics, Inc. (the “Company,” “we” or “us”) held on November 10, 2015, the holders of our outstanding common stock took the actions described below.As of the record date for the annual meeting, 48,728,827 shares of common stock were issued and outstanding, each entitled to one vote per share. 1.The stockholders elected Bohn H. Crain, Jack Edwards, Stephen P. Harrington and Richard Palmieri to serve on our board of directors for a one-year term.The results of the voting are as follows: Name For Withheld Broker Non-Votes Bohn H. Crain Jack Edwards Stephen P. Harrington Richard Palmieri 2.The stockholders also approved a proposal to ratify the selection of Peterson Sullivan LLP as our independent auditor for the 2016 fiscal year.The voting results for this proposal were 39,515,743 shares for, 126,962 shares against, and 343,551 shares abstained. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Radiant Logistics, Inc. Date: November 12, 2015 By: /s/ Robert L. Hines, Jr. Robert L. Hines, Jr. Senior Vice President, General Counsel and Secretary
